Citation Nr: 0519892	
Decision Date: 07/21/05    Archive Date: 08/03/05

DOCKET NO.  99-22 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for tendonitis of the 
elbows.

2.  Entitlement to service connection for sleeplessness due 
to undiagnosed illness.

3.  Entitlement to service connection for infertility due to 
undiagnosed illness. 

4.  Entitlement to a higher initial rating for 
pseudofolliculitis barbae, currently evaluated as 10 percent 
disabling.

5.  Entitlement to a higher initial (compensable) rating for 
laceration scar of the left upper eyelid.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran had active service from November 1976 to February 
1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.

The Board remanded this case to the RO in July 2003 for 
further development.


FINDINGS OF FACT

1.  Tendonitis of the elbows was not manifested during active 
service and is not shown to be causally or etiologically 
related to service.

2.  A sleep disorder was not manifested during active service 
and is not shown to be causally or etiologically related to 
service; and a chronic disability manifested by 
sleeplessness/fatigue (apart from service-connected post-
traumatic stress disorder), is not shown.

3.  An infertility disorder was not manifested during active 
service and is not shown to be causally or etiologically 
related to service; and a chronic disability manifested by 
infertility is not shown.

4.  The veteran's pseudofolliculitis barbae affects less than 
20 percent of the exposed areas; does not require systemic 
therapy, cause tissue loss, gross distortion, or asymmetry of 
features; does not involve exudation or constant itching, 
extensive lesions or marked disfigurement; and there is at 
most 1 characteristic of disfigurement.

5.  The veteran's service-connected laceration scar of the 
left upper eyelid is well-healed with no evidence of 
tenderness, ulceration or skin breakdown, limitation of 
function, underlying soft tissue loss, or other abnormality 
including disfigurement. 


CONCLUSIONS OF LAW

1.  Tendonitis of the elbows was not incurred in or 
aggravated by service.  38 U.S.C.A.  §§ 1101, 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303 (2004).

2.  A sleep disorder was not incurred in or aggravated by 
service, and may not be so presumed.  38 U.S.C.A.  §§ 1101, 
1110, 1112, 1117, 1131,  (West 2002); 38 C.F.R. §§ 3.303, 
3.317 (2004).

3.  An infertility disorder was not incurred in or aggravated 
by service, and may not be so presumed.  38 U.S.C.A.  
§§ 1101, 1110, 1112, 1117, 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.317 (2004).

4.  The criteria for an initial disability rating higher than 
10 percent for pseudofolliculitis barbae are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.118, 
Diagnostic Codes 7800, 7803, 7804, 7805, 7806 (2002); 38 
C.F.R. § 4.118, Diagnostic Codes 7800, 7801, 7802, 7803, 
7804, 7805, 7806, 7828 (2004).

5.  The criteria for an initial compensable evaluation for 
laceration scar of the left upper eyelid have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 
4.118, Diagnostic Codes 7800, 7803, 7804, 7805, 7806 (2002); 
38 C.F.R. § 4.118, Diagnostic Codes 7800, 7801, 7802, 7803, 
7804, 7805, 7806, 7828 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a), 
redefined VA's duties to notify and assist a claimant in the 
development of a claim.   

The appellant has been notified consistent with requirements 
under the VCAA in  letters dated in June 2001, September 
2001, November 2001, November 2004, and in the statement of 
the case and  supplemental statements of the case.  These 
documents, in combination, informed the veteran of the 
information and evidence necessary to substantiate the 
claims, which evidence he was expected to submit, and which 
evidence VA would attempt to obtain for him.  He was also 
requested to inform the RO of any further evidence the 
claimant wanted VA to attempt to obtain.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The record reflects that 
the RO has made reasonable efforts to obtain relevant medical 
and other evidence adequately identified by the appellant in 
support of his claim.  The veteran has been afforded relevant 
examinations.  

VCAA-compliant notice does not appear to have been provided 
to the veteran prior to the first unfavorable adjudication of 
this case.  Nevertheless, in February 2005, the case was 
readjudicated, satisfying the timing requirements of VCAA.  
The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Although the 
notice provided to the veteran was not given prior to the 
first adjudication of the claim, the content of the notice 
finally provided to the veteran fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
After the notice was provided, the case was readjudicated by 
the RO.  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices.  He was given ample time 
to respond.  For these reasons, to decide the appeal would 
not be prejudicial to the claimant.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  Thus, to decide the 
appeal now would not be prejudicial.  The Board finds that VA 
has complied with the VCAA duties to notify and assist.

II.  Analysis

Below, the Board sets forth the laws and regulations 
applicable to the claims on appeal and adjudicated here, and 
in relation to those laws and regulations, analyzes the 
information and evidence pertinent to this case.  In this 
connection, the Board has reviewed the entire record.  The 
record includes contentions of the veteran and his wife; 
available military records; and medical records, including 
private and VA medical records, including records of 
treatment and examination reports.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in its entirety, all 
of the evidence submitted by the veteran or on his behalf.  
Rather, the Board's analysis below will summarize the 
relevant evidence, and focus specifically on what the 
evidence shows, or fails to show, with respect to each claim.

A.  Service Connection

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions. 
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. § 
3.303(d).  

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  An essential requirement for service 
connection is competent evidence that a claimed disability 
currently exists. Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).

The Board acknowledges that the appellant is competent to 
give evidence about what he experienced; for example, he is 
competent to report that he experienced certain symptoms such 
as itching.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  Competency, however, must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence. Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).  Moreover, as the veteran 
has not been demonstrated to be a medical expert, his 
statements and testimony regarding matters of medical 
diagnosis, causation, and etiology are not competent 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).
 
i.  Tendonitis of the Elbows.

With respect to the claimed tendonitis of the elbows, service 
medical records show that the veteran was treated for 
bursitis of the right elbow in service.  He was seen in June 
1992 for complaints of swelling over the olecranon process of 
the right elbow, which was very tender.  An abscess was noted 
at that time.  

In July 1992 he was seen for complaints of sudden onset of 
right elbow swelling and pain.  He denied having had any 
trauma.  The assessment at that time was acute olecranon 
bursitis, rule out pyogenic, rule out trauma.  X-ray 
examination revealed soft tissue swelling only, posterior to 
the olecranon.  The veteran was treated with a prescription 
of Keflex.  When seen a few days later in early August 1992 
he reported that the condition felt better.  The assessment 
was infected right olecranon bursitis.  The plan was to 
continue antibiotics.

The report of the veteran's June 1996 retirement examination 
contains no pertinent abnormal evaluations referable to 
either bursitis or tendinitis.  The veteran's service medical 
records do not show any evidence reflecting complaints, 
findings, or diagnosis of tendinitis of the elbows.

During a May 2000 VA examination, the examiner noted that the 
claims file contained service medical record documentation of 
an abscess with an acute olecranon bursitis with a pathology 
of Staphylococcus aureus, which the veteran related to his 
recurrent tendinitis of the elbow.  After examination of the 
elbows the report contains a diagnosis of bilateral elbow 
tendinitis; on X-ray, minor spurring of the posterior surface 
of the olecranon process is present bilaterally.

During a November 2004 examination, the veteran stated that 
tendinitis of the elbows was diagnosed in 1995 during 
service.  The examiner discussed his review of service 
medical records showing that the veteran was diagnosed with 
acute olecranon bursitis of the right elbow during service.  
The examiner noted that service medical records showed that 
the diagnosis was bursitis and not tendinitis, and that these 
were very different conditions.  The examiner stated that 
there was no service medical evidence of tendinitis.  The 
veteran reported current complaints of chronic problems with 
both elbows.  The report contains a discussion of complaints 
regarding the right elbow, including feeling weakness and 
stiffness.  The veteran reported having had no constitutional 
symptoms in association with the right elbow after treatment 
in 1992.

On examination, the examiner noted that the veteran's service 
medical records showed no history of bursitis of the left 
elbow, however, the veteran reported the same current 
symptoms for the left as for the right elbow.  The examiner 
noted that the history and physical examination for both 
elbows otherwise were identical.  An X-ray report contains an 
impression of traction spurs posterior aspect of the 
olecranon processes; otherwise normal examination.

After examination, the report contains a diagnosis of 
tendonitis of bilateral elbows by history only.  The examiner 
concluded with an opinion that it was less likely than not 
that the claimed bilateral tendonitis was connected to 
service.  In this connection the examiner noted that service 
medical records contained evidence that the veteran had right 
olecranon bursitis during service; and that there was no 
service medical record evidence that the veteran had 
tendonitis of bilateral elbows.

In summary, none of the service medical records show evidence 
of bilateral tendinitis of the elbows, or any injury or 
illness affecting the bilateral elbows.  Nor do any clinical 
records contain references to any nexus between service and 
any current bilateral tendinitis of the elbows.  Moreover, at 
the conclusion of the November 2004 VA examination of the 
veteran's elbows, the examiner concluded that it was less 
likely than not that the claimed bilateral tendonitis was 
connected to service.  In this regard he noted that the 
service medical records showed that the veteran had right 
olecranon bursitis during service; and that there was no 
service medical record evidence that the veteran had 
tendonitis of bilateral elbows.  The Board finds that this 
medical opinion is entitled to great probative weight. 

In sum, the medical evidence of record does not suggest a 
causal relationship between service and the claimed 
tendonitis of the elbows.  Moreover, although there is a 
diagnosis in May 2000 of bilateral elbow tendinitis, the most 
recent examination contains a diagnosis of tendonitis of 
bilateral elbows by history only.  In the absence of proof of 
a current disease or injury, there can be no valid claim. See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

Nevertheless, even conceding a diagnosis of bilateral elbow 
tendinitis, there is no evidence in service of that condition 
or of any injury or illness affecting both elbows, no 
evidence of that condition for more than two years after 
service, and no competent evidence otherwise to link the 
claimed bilateral elbow tendonitis to service.  

ii.  Infertility and Sleeplessness Due to Undiagnosed 
Illness.

The veteran claims that he has had conditions of infertility 
and sleeplessness since coming back from service in the 
Persian Gulf, and that these may be due to undiagnosed 
illness.

In addition to the law and regulations discussed above 
regarding service connection, the following apply in this 
case because the veteran's military records document that he 
served in Southwest Asia during the Persian Gulf War.

Subject to various conditions, service connection may be 
granted for a disability due to undiagnosed illness of a 
veteran who served in the Southwest Asia Theater of 
operations during the Persian Gulf War.  Among the 
requirements are that there are objective indications of a 
chronic disability resulting from an illness or combination 
of illnesses manifested by one or more signs or symptoms such 
as fatigue, signs or symptoms involving the skin, headache, 
muscle pain, joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system (upper or lower), sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders.  The illness must become manifest during 
either active service in the Southwest Asia theater of 
operations during the Persian Gulf War or to a degree of 10 
percent or more, under the appropriate diagnostic code of 38 
C.F.R. Part 4, not later than December 31, 2006.  By history, 
physical examination, and laboratory tests, the disability 
cannot be attributed to any known clinical diagnosis. There 
must be objective signs that are perceptible to an examining 
physician and other non-medical indicators that are capable 
of independent verification.  There must be a minimum of a 6-
month period of chronicity.  There must be no affirmative 
evidence that relates the undiagnosed illness to a cause 
other than being in the Southwest Asia theater of operations 
during the Persian Gulf War.  38 U.S.C.A. § 1117; 38 C.F.R. 
3.317.  If signs or symptoms have been medically attributed 
to a diagnosed (rather than undiagnosed) illness, the Persian 
Gulf War presumption of service connection does not apply. 
VAOPGCPREC 8-98.

The Board notes that the Persian Gulf War provisions of 38 
U.S.C.A. § 1117 were amended effective March 1, 2002.  In 
pertinent part, the new law provides that, in addition to 
certain chronic disabilities from undiagnosed illness, 
service connection may also be given for medically 
unexplained chronic multi-symptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs and symptoms, as well 
as for any diagnosed illness that the VA Secretary determines 
by regulation warrants a presumption of service connection.

The Board has considered whether service connection may be 
granted for a disability due to undiagnosed illness of the 
veteran, who served in the Southwest Asia Theater of 
operations during the Persian Gulf War.

a.  Infertility

With respect to the claimed infertility, the record shows 
that the veteran has reported having a natural daughter born 
since leaving service in 1997.  Review of the service medical 
records reveals no indication of any infertility condition.  
The report of a November 1993 semen analysis shows that 
results were normal.  On examination in June 1996 at 
retirement, the examiner evaluated the genitourinary system 
as normal.  

During VA examination in November 2004, the examiner 
discussed the above service medical records and noted that 
the veteran had a daughter born in 2000.  On this basis the 
examiner opined that this indicated that fertility was 
present.  The examiner also stated that on principles, 
infertility cannot be evaluated under the setting of a 
compensation and pension examination; rather, both husband 
and wife should be examined in an infertility clinic under a 
patient and doctor relationship, including examination of the 
veteran's wife's possible role in any problems of conception.

Nevertheless, even if the Board would concede a current 
infertility disorder, there is no competent evidence to link 
any such disorder to service.  First, this is not a condition 
considered under the regulatory criteria of 38 C.F.R. 3.317 
so as to warrant service connection on that basis.  Beyond 
that, there is no competent evidence to link any claimed 
infertility to service, and given the evidence of record, 
there is no definitive evidence of a present condition of 
infertility.



b.  Sleeplessness

With respect to the claimed sleeplessness, the record shows 
that during service, the veteran was seen in October 1996 for 
complaints that he had not been sleeping well lately.  The 
report at that time contains an assessment of insomnia.  
Other than that, there are no indications in the service 
medical records of any problems sleeping, and during the June 
1996 retirement examination there was no relevant abnormality 
noted on examination. 

During an April 1997 VA psychological evaluation, the veteran 
complained of significant anxiety and sleep problems.  That 
report concludes with a diagnosis of major depressive 
disorder, single episode, moderate.

During an April 2000 VA examination for PTSD, the veteran 
reported that he had nightly problems with nightmares, and 
sleep problems.  He stated that he sleeps an hour or two a 
night, and has trouble falling back to sleep.  On examination 
the examiner found that symptoms included difficulty falling 
and staying asleep.  The diagnosis was post-traumatic stress 
disorder (PTSD) with symptoms of dysthymia.

During a February 2004 VA examination for mental disorders, 
psychometric test results included that the veteran endorsed 
fatigue and impaired sleep among others.  During the 
examination the veteran reported symptoms including having 
persistent difficulty with sleep impairment, and that he had 
not slept well in the last nine years or so.  He reported 
that he awakens frequently, and had taken trazodone for sleep 
but was unsure if it helped.  

The diagnostic impression on Axis I was (1) PTSD, chronic, 
and (2) rule out alcohol abuse.  The examiner concluded with 
an opinion that the veteran's difficulty with sleep was more 
likely than not related to his reported PTSD symptoms rather 
than to some other unknown condition.  The examiner stated 
that psychometric test results were consistent with 
significant PTSD symptoms as well as significant difficulty 
with depression and anxiety; however, this was also at least 
as likely as not related to his broader PTSD diagnosis. The 
examiner opined that these factors more than likely 
contributed to the veteran's impaired sleep, and that a 
separate diagnosis of sleep disorder does not appear 
warranted.

During the November 2004 VA examination, the examiner stated 
that the veteran's insomnia was considered to be part of his 
problems with depression.  The report contains a diagnosis of 
insomnia, and an opinion that there were indications that the 
insomnia was connected with depression.

Based on the foregoing, the preponderance of the evidence is 
against the claim for service connection for sleeplessness as 
due to an undiagnosed illness, or otherwise linked to service 
except that it is shown to be symptomatology associated with 
the veteran's symptoms associated with his PTSD, for which he 
is already service-connected.  As such, granting service 
connection for sleeplessness as a separate disorder would not 
be allowed, because service connection for any disability 
shown must be distinct from the veteran's service-connected 
PTSD.  See 38 C.F.R. § 4.14 (2003) (avoidance of pyramiding).  
There is no competent evidence that the veteran's sleep 
disorder is linked to any condition other than his service-
connected PTSD.

iii.  Conclusions

The only evidence supporting the veteran's claims for service 
connection for the claimed tendonitis of the elbows, 
sleeplessness, and infertility, is his and his wife's own lay 
opinions.  However, they are lay persons and are not 
competent to make a medical diagnosis or to relate a medical 
disorder to a specific cause.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge").  

Based on a careful and considered review of the evidence, the 
Board finds that the preponderance of the evidence is against 
the veteran's claims for service connection for tendonitis of 
the elbows, sleeplessness, and infertility.  Thus, the 
benefit-of-the-doubt rule does not apply, and these claims 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

B.  Evaluations

The veteran is claiming that he is entitled to higher initial 
evaluations for his service-connected pseudofolliculitis 
barbae, and laceration scar of the left upper eyelid.

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2004).  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  The veteran's entire history is reviewed when making 
disability evaluations. 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995). 

 In a claim of disagreement with the initial rating assigned 
following a grant of service connection, as in this case, 
separate ratings can be assigned for separate periods of 
time, based on the facts found.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).

VA regulations also require that disability evaluations be 
based upon the most complete evaluation of the condition that 
can be feasibly constructed with interpretation of 
examination reports, in light of the whole history, so as to 
reflect all elements of disability.  The medical as well as 
industrial history is to be considered, and a full 
description of the effects of the disability upon ordinary 
activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

The veteran's statements describing the symptoms of his 
service-connected disorder are deemed competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, 
these statements and testimony must be considered with the 
clinical evidence of record and in conjunction with the 
pertinent rating criteria.

VA must consider all the evidence of record to determine when 
an ascertainable increase occurred in the rated disability.  
See Hazan v. Gober, 10 Vet. App. 511 (1997); see also Swanson 
v. West, 12 Vet. App. 442 (1999).  

As noted above, the Board has reviewed all of the evidence of 
record.  The Board will summarize the relevant evidence where 
appropriate and material to the issues here.

In the August 1998 rating decision from which the veteran 
appealed, the RO evaluated the veteran's pseudofolliculitis 
barbae under 38 C.F.R. § 4.118, Diagnostic Code 7899-7814.  
Pseudofolliculitis barbae is not listed on the Rating 
Schedule and the RO assigned Diagnostic Code 7899 pursuant to 
38 C.F.R. § 4.27, which provides that unlisted disabilities 
requiring rating by analogy will be coded first the numbers 
of the most closely related body part and "99".  See 38 
C.F.R. § 4.20 (2004).  The RO determined that the most 
closely analogous Diagnostic Code is 38 C.F.R. § 4.118, 
Diagnostic Code 7814, which provides for evaluation of tinea 
barbae.  

In the August 1998 rating decision, the RO evaluated the 
service connected laceration scar of the left upper eyelid, 
under 38 C.F.R. § 4.118, Diagnostic Code 7800, which provides 
for evaluation of disfiguring scars of the head, face or 
neck.

Subsequent to the initiation of the veteran's claim, the 
regulations for rating skin conditions were revised effective 
August 30, 2002.  Schedule for Rating Disabilities; The Skin, 
67 Fed. Reg. 49,590 (July 31, 2002) (codified at 38 C.F.R. § 
4.118 (2004)).  

VA's General Counsel, in a precedent opinion, held that when 
a new regulation is issued while a claim is pending before 
VA, unless clearly specified otherwise, VA must apply the new 
provision to the claim from the effective date of the change 
as long as the application would not produce retroactive 
effects.  VAOPGCPREC 7-2003 (November 19, 2003).  The veteran 
was notified of the revisions in the January 2005 
Supplemental Statement of the Case.  

Under the pre-amended regulations, tinea barbae (Diagnostic 
Code 7814) was to be rated as for eczema (Diagnostic Code 
7806), dependent upon the location, extent, and repugnant or 
otherwise disabling character of manifestations.  

Under the amended regulations, dermatophytosis (Diagnostic 
Code 7813), to include tinea barbae of the beard area, is to 
be rated as disfigurement of the head, face, or neck 
(Diagnostic Code 7800), scars (Diagnostic Codes 7801-7805), 
or dermatitis (Diagnostic Code 7806), depending upon the 
predominant disability.

Under the former criteria of Diagnostic Code 7806, skin 
disability is rated as noncompensable when there is slight, 
if any, exfoliation, exudation, or itching, if on a non- 
exposed surface or small area.  A 10 percent rating is 
warranted when there is exfoliation, exudation or itching 
that involves an exposed surface or an extensive area.  The 
next higher rating of 30 percent is assigned where exudation 
or itching is constant, or where there are extensive lesions 
or marked disfigurement. 38 C.F.R. § 4.118, Diagnostic Code 
7806 (2002).

Effective from August 30, 2002, Diagnostic Code 7806 provides 
that a noncompensable evaluation will be assigned if 
dermatitis or eczema involves less than 5 percent of the 
entire body or less than 5 percent of exposed areas affected 
and no more than topical therapy was required during the past 
12-month period.  A 10 percent evaluation will be assigned 
where at least 5 percent, but less than 20 percent of the 
entire body or at least 5 percent, but less than 20 percent 
of exposed areas are affected or intermittent systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs were required for a total duration of less than six 
weeks during the past 12-month period.  A 30 percent 
evaluation is assigned for 20 to 40 percent of the entire 
body, or 20 to 40 percent of exposed areas affected, or 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of six 
weeks or more, but not constantly during the past 12-month 
period. 38 C.F.R. § 4.118, Diagnostic Code 7806 (effective 
Aug. 30, 2002).

The previous version of Diagnostic Code 7800 provides for 
evaluation of disfiguring scars of the head, face or neck.  
Under that code, a noncompensable rating is assigned for 
disfiguring scars of the head, face, or neck when slight; a 
10 percent rating is assigned for moderate; disfiguring 
symptoms.  A 30 percent rating is assigned for disfiguring 
scars of the head, face, or neck when severe, especially if 
producing a marked and unsightly deformity of eyelids, lips, 
or auricles.

Under the amended version of Code 7800, disfigurement of the 
head, face, or neck, a 10 percent rating is assigned for 
disfigurement of the head, face, or neck with one 
characteristic of disfigurement. A 30 percent rating is 
assigned with visible or palpable tissue loss and either 
gross distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with two or three 
characteristics of disfigurement. Note 1 to Code 7800 lists 
the eight characteristics of disfigurement, for purposes of 
evaluation under § 4.118: (1) scar 5 or more inches (13 or 
more cm.) in length; (2) scar at least one- quarter inch (0.6 
cm.) wide at widest part; (3) surface contour of scar 
elevated or depressed on palpation; (4) scar adherent to 
underlying tissue; (5) skin hypo-or hyper- pigmented in an 
area exceeding six square inches (39 sq. cm.); (6) skin 
texture abnormal (irregular, atrophic, shiny, scaly, etc.) in 
an area exceeding six square inches (39 sq. cm.); (7) 
underlying soft tissue missing in an area exceeding six 
square inches (39 sq. cm.); and (8) skin indurated and 
inflexible in an area exceeding six square inches (39 sq. 
cm.).

Under the regulations in effect prior to August 30, 2002, 
superficial scars warrant a 10 percent evaluation if they are 
poorly nourished and subject to repeated ulceration or if 
they are tender and painful on objective demonstration. Scars 
may also be rated based on limitation of function of the part 
affected. 38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, and 
7805 (2002).

The revised Diagnostic Code 7803 provides that superficial, 
unstable scars warrant assignment of a 10 percent evaluation. 
Note (1) defines an unstable scar as one where, for any 
reason, there is frequent loss of covering of skin over the 
scar. Note (2) defines a superficial scar as one not 
associated with underlying soft tissue damage.  The revised 
Diagnostic Code 7804 provides that superficial scars that are 
painful on examination warrant a 10 percent evaluation. Note 
(1) defines a superficial scar as one not associated with 
underlying soft tissue damage. The revisions continue to 
provide that scars are otherwise rated based on limitation of 
function of affected part pursuant to Diagnostic Code 7805. 
67 Fed. Reg. 49,596 (July 31, 2002), (to be codified at 38 
C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805).

Under the revised criteria, specific evaluation criteria were 
included to address acne, based on the extent of involvement 
by acne, its location, and whether it is deep or superficial. 
Under Diagnostic Code 7828, superficial acne (comedones, 
papules, pustules, superficial cysts) of any extent is 
assigned a noncompensable rating.  Deep acne (deep inflamed 
nodules and pus-filled cysts) affecting less than 40 percent 
of the face and neck, or; deep acne other than on the face 
and neck is rated as 10 percent disabling. If deep acne (deep 
inflamed nodules and pus-filled cysts) affects 40 percent or 
more of the face and neck, a 30 percent rating is warranted. 
In the alternative, the disability can be rated as 
disfigurement of the head, face, or neck (Diagnostic Code 
7800) or scars (Diagnostic Codes 7801, 7802, 7803, 7804 or 
7805) depending upon the predominant disability. 67 Fed. Reg. 
49596 (2002) (to be codified at 38 C.F.R. § 4.118, Diagnostic 
Code 7828).

i.  Pseudofolliculitis Barbae

Pseudofolliculitis barbae is an unlisted disorder.  
Pseudofolliculitis is defined as "erythematous follicular 
papules or, less commonly, pustules resulting from close 
shaving of very curly hair." Stedman's Medical Dictionary, 
27th ed., at 1470. Dermatitis is "inflammation of the skin." 
Id. at 479.  Eczema is defined as the "[g]eneric term for 
inflammatory conditions of the skin, particularly with 
vesiculation in the acute stage, typically erythematous, 
edematous, papular, and crusting." Id. at 566.  As the 
symptoms of pseudofolliculitis are similar to those of 
eczema, and include disfigurement of the face and neck, it is 
appropriate to rate the veteran under Diagnostic Codes 7806 
and 7800.

The service medical records show the veteran was treated 
numerous times in service for pseudofolliculitis barbae. 

During a November 2004 VA examination, the veteran reported 
that he used a lot of alcohol and nonprescription medications 
to prevent pseudofolliculitis.  He stated that with this he 
has controlled the condition and new lesions were few and far 
between.  When he has new lesions, however, they are itchy 
and uncomfortable.    He complained that the area of the 
beard has darkened because of the repeated episodes of 
folliculitis.  The veteran reported that he used topical 
medications and not systemic.  The current symptoms consisted 
of discoloration of skin in the beard area.  There were no 
systemic symptoms, and no benign or malignant neoplasms of 
the skin.  He did not have urticaria.  

On examination, the extent of the condition was the beard 
area of the face, which was a very small percentage of the 
entire body surface, perhaps two percent.  Currently there 
was no scarring or fresh lesions.  The beard area was about 
twice as dark as the rest of the facial skin.  There was no 
acne, alopecia or hyperhidrosis.  The diagnosis was 
pseudofolliculitis barbae.

In light of the above, the Board finds that the veteran is 
not entitled to a rating higher than 10 percent for his 
pseudofolliculitis barbae.  Under the previous criteria of 
Diagnostic Code 7806, the veteran would only be entitled to 
the next highest rating of  30 percent if there is evidence 
of symptoms analogous to eczema, with exudation or itching 
constant, extensive lesions, or marked disfigurement.  As 
discussed above, there is no evidence of exudation or 
constant itching.  

Further, review of examination reports including color 
pictures of the veteran's face does not show that the 
condition is manifested by extensive lesions or marked 
disfigurement.  Moreover, with respect to the previous 
criteria of Diagnostic Code 7800, that evidence does not 
reflect that the service-connected condition constitutes 
severe disfiguring scars of the face.  

Under the revised criteria of Diagnostic Code 7806, he would 
only be entitled to the next higher rating of 30 percent if 
20 to 40 percent of his entire body or exposed areas were 
affected, or if systemic therapy such as corticosteroids or 
other immunosuppressive drugs were required for 6 weeks or 
more during the past 12 months.  Neither of these 
circumstances is present.  He has not required systemic 
therapy and at most he has used a topical medication.  In 
addition, it cannot be said that 20 to 40 percent of his body 
or exposed areas are affected by active pseudofolliculitis 
barbae.  The exposed area affected is his face in the area of 
his beard.  The affected area is estimated to be about two 
percent of his body area.  Consequently, because less than 20 
percent of the exposed area is affected by active lesions or 
scarring, the veteran is not entitled to a 30 percent rating 
under the revised criteria of Diagnostic Code 7806.

The only other revised diagnostic code that could warrant the 
higher 30 percent rating is Diagnostic Code 7800, which would 
require either tissue loss and gross distortion or asymmetry, 
or 2 or 3 characteristics of disfigurement.  But there is no 
evidence of tissue loss, gross distortion, or asymmetry.  
Moreover, there is no evidence that the veteran has more than 
1 of the characteristics of disfigurement.  The beard area 
was about twice as dark as the rest of the facial skin, 
consistent with skin hyper-pigmented in an area exceeding six 
square inches.  The examinations, however, including color 
photographs, do not reflect any other of the eight 
characteristics of disfigurement.  See note (1) under 
38 C.F.R. § 4.118, Diagnostic Code 7800.   

In sum, the veteran is not entitled to a rating higher than 
10 percent for his pseudofolliculitis barbae under any of the 
potentially applicable diagnostic codes. Accordingly, the 
Board finds that the preponderance of the evidence is against 
a rating in excess of 10 percent for the pseudofolliculitis 
barbae.  38 C.F.R. § 4.3.

ii.  Laceration Scar of the Left Upper Eyelid

Service medical records show that the veteran had a lacerated 
left upper eyelid in October 1979, which was sutured.  

The November 2004 VA examination report indicated that the 
veteran was treated in service for a laceration of the left 
eye in 1979.  The site was sutured and later cleaned and four 
sutures removed from above the left eye.  

During the 2004 examination the veteran reported complaints 
of pain at the site of the old wound about once a week, 
lasting for one or two minutes.  On examination, there was a 
very faint scar, located lateral to the outer canthus of the 
left eye.  The scar was about one cm in length and was so 
narrow that the width could not be measured.  The scar was 
not tender or adherent to underlying tissues, and the texture 
of the skin surrounding the scar was normal.  The scar was 
stable, not elevated or depressed, and was superficial and 
not deep.  There was no inflammation, edema or keloid 
formation.  The color of the scar was comparable to that of 
the surrounding skin.  There was no induration or 
inflexibility of the skin surrounding the scar.  The scar was 
not limiting movement.  The scar was difficult to see and not 
obviously disfiguring.

Under the revised criteria, a 10 percent rating is 
appropriate for one characteristic of disfigurement (that is, 
the scar is disfiguring); a scar that is not disfiguring 
(that is, the equivalent of slight under the old criteria) is 
considered to be noncompensable. 38 C.F.R. § 4.118, 
Diagnostic Code 7800, in effect as of August 30, 2002; see 38 
C.F.R. § 4.31 (2004), whereby a zero (noncompensable) 
evaluation will be assigned when the requirements for a 
compensable evaluation are not met.  The differences between 
the diagnostic criteria that were in effect prior to August 
30, 2002, and that were in effect as of that date, are not 
substantive with regard to the assignment of a 10 percent 
rating.

In the instant case, the medical evidence does not 
demonstrate that the veteran's scar is disfiguring.  The 
report of the November 2004 VA examination shows that the 
veteran and examiner had difficulty in localizing the scar 
during examination.  The findings discussed above do not 
indicate that any of the eight characteristics of 
disfigurement are present.  A compensable evaluation requires 
some manner of disfigurement, under either the old or revised 
diagnostic criteria.  In the absence of any such 
disfigurement, a compensable evaluation cannot be assigned.  

Diagnostic Code 7804 also provides that a superficial scar 
may be rated at 10 percent when painful on examination; 
however, in the instant case, there was no objective evidence 
of tenderness.  

In sum, the veteran is not entitled to a compensable rating 
for his laceration scar of the left upper eyelid under any of 
the potentially applicable diagnostic codes. Accordingly, the 
Board finds that the preponderance of the evidence is against 
a compensable rating percent for the laceration scar of the 
left upper eyelid.  38 C.F.R. § 4.3.


ORDER

Service connection for tendonitis of the elbows is denied.

Service connection for sleeplessness is denied.

Service connection for infertility is denied. 

A rating in excess of 10 percent for pseudofolliculitis 
barbae is denied.

A compensable rating for laceration scar of the left upper 
eyelid is denied.



	                     
______________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


